Citation Nr: 0432765	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hepatitis C for the period from November 
15, 2000, to January 7, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected hepatitis C beginning January 8, 2003. 

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected post-operative fracture of the right 
clavicle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In regard to the veteran's claim for an increased evaluation 
for his service-connected hepatitis C, the Board observes 
that an August 2002 rating decision denied an increased 
rating for such disability, evaluated as 10 percent 
disabling.  As such, the veteran appealed this issue to the 
Board.  Thereafter, a February 2003 Decision Review Officer 
(DRO) decision granted an increased rating, to 20 percent, 
for the veteran's service-connected hepatitis C, effective 
January 8, 2003.  Subsequently, the veteran submitted a 
statement indicating that he wished to continue his appeal 
regarding his claim for an increased rating for hepatitis C.  
Additionally, on a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of a 20 percent rating 
is not a full grant of the benefit sought on appeal, and 
since the veteran did not withdraw his claim of entitlement 
to an increased rating, the matter remains before the Board 
for appellate review.  

In his substantive appeal (VA Form 9), received in January 
2003, the veteran indicated that he desired a hearing at the 
local VA office before a Veterans Law Judge.  Thereafter, the 
RO sent a confirmation letter to the veteran.  In February 
2003, VA received correspondence from the veteran indicating 
that he wished to withdraw his hearing request.  See 
38 C.F.R. § 20.704(e) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
claims now before the Board.  The Board finds that a remand 
is necessary to ensure complete compliance with the VCAA and 
its implementing regulations in this case.  The veteran 
contends that his hepatitis C symptomatology has increased in 
severity and, as such, he is entitled to a rating in excess 
of 20 percent.  

The Board observes that during the pendency of the veteran's 
claim, VA's Rating Schedule pertinent to the rating of 
hepatitis C was amended effective July 2, 2001.  Prior to 
July 2, 2001, hepatitis C was evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, and, effective July 2, 2001, 
hepatitis C is evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7354.  The August 2002 rating decision, November 2002 
statement of the case, and supplemental statements of the 
case issued in February 2003 and June 2003 considered the 
veteran's increased rating claim only under the new 
regulations.  Additionally, the veteran was never advised of 
the rating criteria under the pre-July 2001 Diagnostic Code 
7345.  The Board observes that the veteran has specifically 
argued that he is entitled to a rating of 30 percent under 
the old regulations and to a rating of 60 percent under the 
new regulations.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  In increased rating cases such as this one, 
where the rating criteria is amended during the course of the 
appeal, both the former and the current schedular criteria 
must be considered because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  

Therefore, since the veteran's claim was filed on November 
15, 2000, the Board finds that a remand is necessary for the 
RO to advise the veteran of the regulations in effect prior 
to July 2, 2001, and consider his claim under such 
regulations for the appropriate rating periods. 

Additionally, in a February 2003 statement, the veteran 
indicated that he would be submitting a physician's statement 
in support of his claim for an increased rating for hepatitis 
C.  In March 2003, the RO sent a letter to the veteran 
advising him that his physician's statement had not yet been 
received and that if such was not received within 30 days, 
his claim would be processed on the evidence of record.  
While this case is on remand, the veteran should again be 
given the opportunity to submit his physician's statement in 
support of his contention for an increased rating for 
hepatitis C. 

Secondly, the veteran is service-connected for post-operative 
fracture of the right clavicle, currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  He contends that he experiences pain in his shoulder 
and cannot use his arm at certain times, perform his duties 
at work, and reach to the left.  The veteran states that his 
right shoulder disability is forcing him to take an early 
retirement.  As such, he argues that he is entitled to an 
increased evaluation for his right shoulder disability. 

Pertinent to both increased rating claims, the veteran was 
last afforded a VA examination for compensation purposes in 
January 2001.  Since that time, he has stated that his right 
shoulder disability has increased in severity and that he is 
being forced into early retirement due to such 
symptomatology.  

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his increased 
rating claims and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  Furthermore, the veteran 
should be provided notice of the rating 
criteria governing hepatitis C prior to 
July 2, 2001.  

2.    Pertinent to the veteran's 
increased rating claim for his right 
shoulder disability, following the 
completion of the above development and 
after all obtained treatment records are 
associated with the claims file, the 
veteran should be afforded a VA 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's right shoulder 
disability.  The claims file should be 
made available to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of right shoulder motion and then 
state the veteran's actual passive and 
active ranges of right shoulder motion in 
degrees.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected right shoulder disability.  

3.  Pertinent to the veteran's claim for 
an increased rating for hepatitis C, 
following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA examination.  The purpose 
of this examination is to determine the 
current nature and severity of the 
veteran's hepatitis C.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  

The examiner is requested to identify 
whether hepatitis C is currently 
active.The examiner should indicate 
whether liver damage, if any, is 
demonstrable, minimal, moderate, or 
marked.  The examiner should also 
identify the presence, duration and 
degree, or absence, of the following: 
gastrointestinal disturbance, fatigue, 
anxiety, and mental depression.  The 
examiner should indicate the duration and 
severity of gastrointestinal 
disturbances, if any, and whether such 
requires dietary restriction or other 
therapeutic measures, or, whether such is 
accompanied by disabling symptoms 
requiring rest therapy.  

The examiner is also requested to 
identify the presence, duration and 
degree, or absence, of the following:  
fatigue, malaise, anorexia, weight loss, 
hepatomegaly, nausea, vomiting, 
arthralgia and right upper quadrant pain.  
The examiner should also report whether 
there are any incapacitating episodes of 
hepatitis C, i.e., periods of symptoms 
requiring bed rest and treatment, 
associated with the veteran's hepatitis 
C.  If so, the duration and symptoms 
associated with any incapacitating 
episodes should be reported as well.

The examiner is also requested to comment 
upon the effect the veteran's hepatitis C 
has on the veteran's ability to maintain 
employment.  

4.  After completing the above, the 
veteran's increased rating claims should 
be re-adjudicated, based on the entirety 
of the evidence, with consideration of 
all potentially applicable diagnostic 
codes as well as 38 C.F.R. §§ 3.321(b)(1) 
and 4.16 (2003) as applicable, see Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  
The RO should specifically consider the 
veteran's claim of entitlement to an 
increased rating for hepatitis C under 
both pre- and post-July 2, 2001, 
regulations, as applicable.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

